Jackson, Justice.
Under our repeated rulings, the first grant of a new trial will not be reversed by this court, unless some con*66trolling principle of law, which demanded the verdict on the facts, has been misconstrued and misapplied by the court on the grant of the new trial. So that the sole question in this case is this, did the court err in holding on a review of his charge to the jury when he passed on the motion for a new trial, that when a sheriff levies on reap estate for taxes, he need not enter on the fi. fa. that no personal property could be found whereon to levy, for the verdict is right and the land is subject if such entry had to be made by the sheriff, there being none on the execution? We think that the court did not err. The reason on which our law forbidding constables to levy on land unless personalty was exhausted rests, is that those officers cannot sell land at all, but must turn over the levy to the sheriff when it is made ; but as the sheriff may sell as well as make the levy, we cannot see why the rule should apply to him. And the Code—section 3645—in express terms confines the restriction to constables.
It is argued that the act of 1876—Sup. to Code, §129 et seq.—restricts the sheriff when he makes the levy to make the entry, because that act declares, “ It shall be lawful for the sheriff or his deputy in any court of this state to levy and collect a tax fi. fa. for any amount: Provided, that when said tax fi. fa. is for one hundred dollars or less, the same fee shall be paid as is now allowed by law to constables or bailiffs; and all other proceedings as to levy and time and place of advertisement and sale, shall be the same as heretofore governed such levy, advertisement and. sale by bailiffs or constables and the proceeding as to levy required the constable first to exhaust the personalty under section 3645 of the Code. The case in 11 Ga., 88—Gladney vs. Deavors—is c-ited to show that in tax cases such entry must be made. That decision rested on the tax act of 1804, Cobb’s Digest, 1048; and the question is this, is that act still of force, and the decision in 11 Ga., 88, still the law on this point ? It will be observed that under that act the tax collector could not' *67go upon land at all, no matter what was the amount of the tax, unless the personalty was exhausted; for it declares that “he shall proceed immediately against such defaulters by distress and sale of goods and chattels, if any to be found, otherwise of the lands of such defaulters.” That is certainly not the law now; for the Code contemplates that land may be levied on at once for taxes, and the only restriction seems to be that constables are not permitted to sell land, but must return the lev}' to the sheriff for sale. Code, §§886, 887, 888, 889, 890; 40 Ga., 39.
We are not prepared, therefore, to say that the court erred in holding that the personalty need not be first exhausted and entry of that fact made on the fi. fa. before a sheriff can levy on land to pay taxes, though the tax execution be for a sum less than one hundred dollars; and this being the first grant of a new trial, we shall not control the discretion of the presiding judge in granting it.
Indeed the point is controlled by Smith vs. Jones, 40 Ga., 39, where it was held that to collect a tax fi. fa. for city taxes, the marshal need not exhaust personalty and make the entry; and If such be the rule as to city taxes, much more ought it to be as to state taxes. And so the opinion there construes the above cited sections of the Code, and covers fully this point.
Judgment affirmed.